Significant irregular events impaired Coulter's right to a fair trial
                               "A criminal defendant has a fundamental right to a fair trial
                   secured by the United States and Nevada Constitutions." Watters v. State,
                   129 Nev., Adv. Op. 94, 313 P.3d 243, 246 (2013) (internal quotations
                   omitted). The district court has a duty to "protect the defendant's right to
                   a fair trial" and to "provid[e] order and decorum in trial proceedings."
                   Rudin v. State, 120 Nev. 121, 140, 86 P.3d 572, 584 (2004) (internal
                   quotations omitted); see also United States v. Evanston, 651 F.3d 1080,
                   1091 (9th Cir. 2011) (stating that the district court is to manage the trial
                   so as to avoid causing "a significant risk of undermining the defendant's
                   due process rights to a fair trial and impartial jury").
                               An occurrence that "[is] so intrinsically harmful [to the
                   concept of a fair trial] [constitutes a structural error that] require[s]
                   automatic reversal . . . without regard to their effect on the outcome [of the
                   proceeding]." Knipes v. State, 124 Nev. 927, 934, 192 P.3d 1178, 1182-83
                   (2008) (second and fifth alterations in original) (quoting Neder v. United
                   States, 527 U.S. 1, 7 (1999)); see also Cortinas v. State, 124 Nev. 1013,
                   1024, 195 P.3d 315, 322 (2008) (observing that a structural error "affect[s]
                   the very framework within which the trial proceeds" (internal quotations
                   omitted)). Thus, an incident or incidents that significantly undermine a
                   defendant's right to a fair trial can be structural error and require
                   automatic reversal of a conviction.
                               In the present case, there were significant incidents that
                   potentially affected the fairness of Coulter's trial. Specifically, several
                   jury irregularities occurred, including a juror's outburst and contempt
                   proceedings, a juror's conversation with unknown individuals at a bar
                   about the other juror's contempt proceedings, and improper

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    exo
                  communication between Ross's mother and a juror. In the most
                  significant of these juror-related incidents, Ross's mother approached the
                  assembled jurors in the morning before that day's trial proceedings and
                  borrowed a juror's cell phone. Ross's mother then placed a call to a
                  prospective witness in the presence of multiple jurors. Finally, Ross's
                  mother attempted to pay the juror with one-half of a cigarette. The
                  district court did not remove any juror for this incident.
                               Subsequent to the incident involving Ross's mother, the
                  district court confiscated the juror's cell phone and held a hearing outside
                  of the jury's presence. During the hearing, the district court answered a
                  call placed to the confiscated cell phone. This call originated from the
                  number that Ross's mother had called, and the district court attempted to
                  speak with the caller. The district court then detained Ross's mother and
                  initiated contempt proceedings against her.
                              While none of these irregularities may have individually
                  impaired Coulter's right to a fair trial or the jury's ability to be fair and
                  impartial, they collectively undermined Coulter's right to a fair trial to the
                  point that they "affect[ed] the very framework within which the trial
                  proceed[ed]."   Cortinas, 124 Nev. at 1024, 195 P.3d at 322; cf. Valdez v.
                  State, 124 Nev. 1172, 1195, 196 P.3d 465, 481 (2008) ("The cumulative
                  effect of errors may violate a defendant's constitutional right to a fair trial
                  even though errors are harmless individually." (internal quotations
                  omitted)). Thus, because a series of irregularities occurred during
                  Coulter's trial, we necessarily reverse and remand Coulter's convictions.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    ea
                 The district court abused its discretion by denying Coulter's motion to sever
                 his and Ross's trials
                             We review the district court's denial of Coulter's motion to
                 sever his and Ross's trials for an abuse of discretion. See Chartier v. State,
                 124 Nev. 760, 764, 191 P.3d 1182, 1185 (2008). Severance is appropriate
                 "if there is a serious risk that a joint trial would compromise a specific
                 trial right of one of the defendants, or prevent the jury from making a
                 reliable judgment about guilt or innocence." Id. at 765, 191 P.3d at 1185
                 (internal quotations omitted); see also NRS 174.165(1) (providing that
                 severance is appropriate to prevent prejudice to a defendant or the State).
                 One way that a joint trial may be prejudicial to a defendant is when
                 "defenses [are] antagonistic to the point that they are 'mutually
                 exclusive." Rowland v. State, 118 Nev. 31, 45, 39 P.3d 114, 122 (2002).
                 "Defenses are mutually exclusive when the core of the codefendant's
                 defense is so irreconcilable with the core of [the defendant's] own defense
                 that the acceptance of the codefendant's theory by the jury precludes
                 acquittal of the defendant." Marshall v. State, 118 Nev. 642, 646, 56 P.3d
                 376, 378 (2002) (alteration in original) (internal quotations omitted).
                             Here, Ross and Coulter each presented defenses based on the
                 theories that each was respectively not at the scene of the crime and did
                 not commit the crimes at issue. To support their respective theories, Ross
                 and• Coulter each developed evidence that the other defendant was the
                 person observed wearing a red beanie that was subsequently found near
                 the crime scene. Ross also attempted to develop evidence suggesting that
                 Coulter had possession of key pieces of physical evidence and was one of
                 the men who committed the crimes. Specifically, Ross testified that on the
                 day before the crimes, he lent his vehicle to Coulter and that Coulter did

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                 not return the vehicle's keys until the morning after the crimes were
                 committed. Ross's vehicle was found near the crime scene on the morning
                 after the crimes occurred. Ross also testified that when lending his
                 vehicle to Coulter, he advised Coulter that there was a handgun in the
                 vehicle. Evidence developed at trial suggested that this handgun was
                 used to murder Smalley.
                              In addition, Ross attempted to introduce evidence of
                 statements• purportedly made by Coulter in which Coulter admitted guilt
                 and exonerated Ross. Thus, because both defendants developed evidence
                 that the other was the person wearing the red beanie and Ross's theory of
                 defense was based on evidence that Coulter admitted guilt, exonerated
                 Ross, and had possession of the murder weapon and the vehicle found near
                 the crime scene, Ross's and Coulter's defenses were so antagonistic as to
                 be mutually exclusive. As a result, this mutual exclusivity caused "a
                 serious risk that [the] joint trial would. . . prevent the jury from making a
                 reliable judgment about guilt or innocence," Chartier, 124 Nev. at 765, 191
                 P.3d at 1185 (internal quotations omitted), because the acceptance of
                 Ross's theory would cause a risk that it would necessarily reject Coulter's
                 theory of defense. Therefore, the district court abused its discretion by
                 denying Coulter's motion to sever the trials. As a result, reversal is
                 warranted, and we order the district court to sever Coulter's and Ross's
                 trials on remand.
                 Conclusion
                              Multiple irregular events involving jurors and the district
                 court significantly undermined Coulter's right to a fair trial and caused a




SUPREME COURT
      OF
    NEVADA
                                                       5
(0) 1947A 0040
                 structural error. In addition, the district court abused its discretion by
                 refusing to sever Coulter's and Ross's trials. Therefore, we
                                 ORDER the judgment of conviction REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order. 2


                                                     ige_gett   , C.J.
                                          Hardesty



                   —Ciask t
                                                           c-   DO    LA-0-1
                                                                               14-s     , J.
                 Parraguirre                                 Doug


                                                                                         J.
                 Che                                         Saitta



                 Gibbons                                     Pickering




                 cc:   Hon. Michelle Leavitt, District Judge
                       Christopher R. Oram
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                        2 0n remand, we instruct the district court clerk to reassign this case
                 to a different department.


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e